Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 3/24/2022, has been entered. 
Claims 1, 5, 8, 21-23, 27-29, 31, 33-34, 36, 38 and 40-44 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 1, 5, 8, 21-23, 27-29, 31, 33-34 and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Pub. No. 2017/0154892 A1) in view of Jayanti et al. (US Pub. No. 2016/0148949), hereafter referred to as Jayanti.

As to claim 1, Oh discloses a 3D memory device (fig 2F and [0006]), comprising:
a substrate (fig 2F, 100); 
a memory stack comprising a plurality of interleaved gate conductive layers (layers 120 and 220; [0050] and [0065]) and gate-to-gate dielectric layers (layers 110 and 210; [0050] and [0065]) above the substrate (100), 
a memory string (channels 150A/250A and memory layer 140A/240A) extending vertically through the interleaved gate conductive layers (120/220) and gate-to-gate dielectric layers (110/210) of the memory stack, 
wherein the memory stack comprises a first memory deck (ST1) above the substrate (100), a second memory deck (ST2) above the first memory deck (ST1), and an inter-deck dielectric layer (190) between the first memory deck (ST1) and the second memory deck (ST2), wherein the inter-deck dielectric layer (180/190) is in direct contact with each of the first memory deck (ST1) and the second memory deck (ST2). 
Oh does not explicitly disclose that the memory string is configured as a NAND memory string.  
However, Oh does teach that the memory structure may be configured as a NAND memory ([0142]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory string of figure 2F configured as a NAND memory string as taught in [0142] of Oh so that the three dimensional memory structure of figure 2F can be used as a NAND flash memory device.  

Nonetheless, Oh does disclose that both silicon oxide and silicon oxynitride were known insulating materials for use in memory stack structures ([0052]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively field to form the inter-deck dielectric layer of Oh from a material that comprises a material of the gate-to-gate dielectric since paragraph [0052] shows that it was known that silicon oxide and silicon oxynitride are known insulating materials with good dielectric properties. 
Oh does not disclose wherein the dielectric material comprises at least one silicon oxynitride layer and at least one silicon oxide layer. 
Nonetheless, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, J0002, (0008, O064-§0077) comprising a memory stack (110’) (Jayanti, Fig. 18, (0065, 70067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, 40023, 40034) and gate-to gate dielectric layers (105’) (Jayanti, Fig. 18, Y0067) above the substrate (101’), wherein each of 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Oh by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern and isolated with an insulation material as taught by Oh, wherein the insulation material as the inter-deck 

As to claim 5, Oh in view of Jayanti discloses the 3D memory device of claim 1 (paragraphs above),
Oh further discloses wherein the memory string comprises a first channel structure (150A) extending vertically thought the first memory deck (ST1), a second channel structure (250A) extending vertically through the second memory deck (ST2), and an inter-deck plug (260) vertically between and in contact with the first channel structure (150A) and the second channel structure (250A), respectively, wherein the inter-deck plug (260) is above the first channel structure (150A), and is surrounded and isolated from the inter-deck dielectric layer by the second channel structure (250A). 

As to claim 8, Oh in view of Jayanti discloses the 3D memory device of claim 1 (paragraphs above),
Jayanti further discloses wherein each of the gate-to-gate dielectric layers comprises a silicon oxynitride layer and a pair of silicon oxide layers, the silicon oxynitride layer being between the pair of silicon oxide layers (fig 18, silicon oxide layers 105a’ and 105c’ with silicon oxynitride layer 105b’ therebetween).  

As to claim 21, Oh discloses a 3D memory device (fig 2F and [0006]), comprising:
a substrate (fig 2F, 100); 
a memory stack comprising a plurality of interleaved gate conductive layers (layers 120 and 220; [0050] and [0065]) and gate-to-gate dielectric layers (layers 110 and 210; [0050] and [0065]) above the substrate (100), wherein each of the gate-to-gate dielectric layers comprises a dielectric material ([0052] and [0065]),
a memory string (channels 150A/250A and memory layer 140A/240A) extending vertically through the interleaved gate conductive layers (120/220) and gate-to-gate dielectric layers (110/210) of the memory stack,
wherein the memory stack comprises a first memory deck (ST1) above the substrate (100), a second memory deck (ST2) above the first memory deck (ST1), and an inter-deck dielectric layer (190) between and in direct contact with each of the first memory deck (ST1) and the second memory deck (ST2), and 
the memory string comprises a first channel structure (150A) extending vertically through in the first memory deck (ST1), a second channel structure (250A) extending vertically though the second memory 
Oh does not explicitly disclose that the memory string is configured as a NAND memory string.  
However, Oh does teach that the memory structure may be configured as a NAND memory ([0142]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory string of figure 2F configured as a NAND memory string as taught in [0142] of Oh so that the three dimensional memory structure of figure 2F can be used as a NAND flash memory device.  
Even though Oh discloses wherein the inter-deck dielectric layer (180/190) is an insulating layer ([0058]), Oh fails to disclose any specific material for the insulating layer. 
Nonetheless, Oh does disclose that both silicon oxide and silicon oxynitride were known insulating materials for use in memory stack structures ([0052]). 

Oh does not disclose wherein the dielectric material comprises at least one silicon oxynitride layer and at least one silicon oxide layer. 
Nonetheless, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, J0002, (0008, O064-§0077) comprising a memory stack (110’) (Jayanti, Fig. 18, (0065, 70067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, 40023, 40034) and gate-to gate dielectric layers (105’) (Jayanti, Fig. 18, Y0067) above the substrate (101’), wherein each of the gate-to-gate dielectric layers (105’) comprises a silicon oxynitride layer (SiOxNy) (105b’) stacked between two silicon oxide layers (105a’ and 105c’), wherein one (e.g., 105a’) of the silicon layers is in direct contact with one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’), and another one (e.g., 105c’) of the silicon layers is in direct contact with another one (108’) of the gate conductive layers and the silicon 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Oh by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern and isolated with an insulation material as taught by Oh, wherein the insulation material as the inter-deck dielectric layer including a specific material of the interlayer dielectric layers of the memory stack of Oh, and forming the alternating interlayer dielectric materials of each of the first and second stacked structures including at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the inter-deck dielectric layer includes a first silicon oxynitride layer, and each of the qate-to-gate dielectric layer 

As to claim 22, Oh in view of Jayanti discloses the 3D memory device of claim 21 (paragraphs above),
Oh further discloses wherein each of the gate conductive layers comprises a doped polysilicon layer ([0051] and [0065]). 

As to claim 23, Oh in view of Jayanti discloses the 3D memory device of claim 21 (paragraphs above),
Oh further discloses wherein each of the gate conductive layers comprises a metal layer ([0051] and [0065]).

As to claim 27, Oh discloses a 3D memory device (fig 2F and [0006]), comprising:
a substrate (fig 2F, 100); 
a memory stack comprising a plurality of interleaved gate conductive layers (layers 120 and 220; [0050] and [0065]) and gate-to-gate dielectric layers (layers 110 and 210; [0050] and [0065]) above the substrate (100), wherein each of the gate-to-gate dielectric layers comprise a dielectric material ([0052] and [0065]),
a memory string (channels 150A/250A and memory layer 140A/240A) extending vertically through the interleaved gate conductive layers (120/220) and gate-to-gate dielectric layers (110/210) of the memory stack, 
wherein the memory stack comprises a first memory deck (ST1) above the substrate (100), a second memory deck (ST2) above the first memory deck (ST1), and an inter-deck dielectric layer (190) between and in 
the memory string comprises a first channel structure (150A) extending vertically through in the first memory deck (ST1), a second channel structure (250A) extending vertically through the second memory deck (ST2), and a channel plug (180A) in an upper portion of the first channel structure (150A), and an inter-deck plug (260) above and in contact with the channel plug (180A) and the second channel structure (250A), the inter-deck plug (260) being surrounded by the second channel structure (250A), the channel plug (180A) being in direct contact with and surrounded by the inter-deck dielectric layer (190). 
Oh does not explicitly disclose that the memory string is configured as a NAND memory string.  
However, Oh does teach that the memory structure may be configured as a NAND memory ([0142]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the memory string of figure 2F configured as a NAND memory string as taught in [0142] of Oh so that the three dimensional memory structure of figure 2F can be used as a NAND flash memory device.  

Nonetheless, Jayanti teaches a three-dimensional (3D) memory device (3D-NAND flash memory device) (Jayanti, Fig. 18, J0002, (0008, O064-§0077) comprising a memory stack (110’) (Jayanti, Fig. 18, (0065, 70067) that comprises a plurality of interleaved gate conductive layers (108’) (Jayanti, Fig. 18, 40023, 40034) and gate-to gate dielectric layers (105’) (Jayanti, Fig. 18, Y0067) above the substrate (101’), wherein each of the gate-to-gate dielectric layers (105’) comprises a silicon oxynitride layer (SiOxNy) (105b’) stacked between two silicon oxide layers (105a’ and 105c’), wherein one (e.g., 105a’) of the silicon layers is in direct contact with one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’), and another one (e.g., 105c’) of the silicon layers is in direct contact with another one (108’) of the gate conductive layers and the silicon oxynitride layer (105b’); forming the 3D-NAND memory device (Jayanti, Fig. 18, paragraphs 007, 0008, 0064, 0075-0077) comprising a stack wherein the alternating dielectric materials includes at least two portions of different materials having different etch rates of removal would result in forming the gate recess having controlled profile and dimensions to obtain the charge storage structures with increased heights so as to provide a 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the 3D memory device of Oh by forming a memory stack comprising the first and second stacked structures including the first and second channel layers connected with the channel connections pattern and isolated with an insulation material as taught by Oh, wherein the insulation material as the inter-deck dielectric layer including a specific material of the interlayer dielectric layers of the memory stack of Oh, and forming the alternating interlayer dielectric materials of each of the first and second stacked structures including at least two portions of different materials having different etch rates of removal as taught by Jayanti to have the inter-deck dielectric layer includes a first silicon oxynitride layer, and each of the qate-to-gate dielectric layer that comprises a second silicon oxynitride layer stacked between two silicon oxide layers, wherein one of the two silicon oxide layers is in direct contact with one of the gate conductive layers and the second silicon oxynitride layer, and another one of the two silicon oxide layers is in direct contact with another one of the gate conductive layers and the second silicon oxynitride layer in order to provide improved 3D-NAND memory 

As to claim 28, Oh in view of Jayanti discloses the 3D memory device of claim 27 (paragraphs above).
Oh further discloses wherein each of the gate conductive layers comprises a doped polysilicon layer ([0051] and [0065]). 

As to claim 29, Oh in view of Jayanti discloses the 3D memory device of claim 27 (paragraphs above),
Oh further discloses wherein each of the gate conductive layers comprises a metal layer ([0051] and [0065]).  

As to claim 31, Oh in view of Jayanti discloses the 3D memory device of claim 27 (paragraphs above),
Oh further discloses wherein the inter-deck plug (260) is vertically between and in contact with the first channel structure (150A) and the second channel structure (250A), respectively, and is between the first memory deck (ST1) and the second memory deck (ST2). 

As to claim 42, Oh in view of Jayanti discloses the 3D memory device of claim 27 (paragraphs above).
Oh further discloses wherein the first memory deck (ST1) extends from a first one of the gate conductive layers (lowest layer 120) intersecting with the first channel structure (150A) to a last one of the gate-to-gate dielectric layers (uppermost layer 110) intersecting with the first channel structure (150A); and 
the second memory deck (ST2) extends from a top surface of the memory string to a last one of the gate conductive layers (220) intersecting with the second channel structure (250A). 

As to claim 43, Oh in view of Jayanti discloses the 3D memory device of claim 27 (paragraphs above).


As to claim 33, Oh in view of Jayanti discloses the 3D memory device of claim 21 (paragraphs above),
Oh further discloses wherein the memory string further comprises a channel plug (180A) in an upper portion of the first channel structure (150A), the channel plug (180A) comprising a different material than the inter-deck plug (260), and being in contact with the inter-deck dielectric layer (190) on a lateral surface and a vertical surface (upper corner is considered to contact the upper surface and vertical sidewall surface shown of 190). 

As to claim 34, Oh in view of Jayanti discloses the 3D memory device of claim 33 (paragraphs above),
Oh further discloses wherein the lateral dimension of the channel plug (180A) is greater than that of the inter-deck plug (260). 

As to claim 40, Oh in view of Jayanti discloses the 3D memory device of claim 5 (paragraphs above).
Oh further discloses wherein the first memory deck (ST1) extends from a first one of the gate conductive layers (lowest layer 120) intersecting with the first channel structure (150A) to a last one of the gate-to-gate dielectric layers (uppermost layer 110) intersecting with the first channel structure (150A); and 
the second memory deck (ST2) extends from a top surface of the memory string to a last one of the gate conductive layers (220) intersecting with the second channel structure (250A). 

As to claim 41, Oh in view of Jayanti discloses the 3D memory device of claim 21 (paragraphs above).
Oh further discloses wherein the first memory deck (ST1) extends from a first one of the gate conductive layers (lowest layer 120) intersecting with the first channel structure (150A) to a last one of the gate-to-gate dielectric layers (uppermost layer 110) intersecting with the first channel structure (150A); and 


As to claim 44, Oh in view of Jayanti discloses the 3D memory device of claim 21 (paragraphs above),
Jayanti further discloses wherein each of the gate-to-gate dielectric layers comprises a silicon oxynitride layer and a pair of silicon oxide layers, the silicon oxynitride layer being between the pair of silicon oxide layers (fig 18, silicon oxide layers 105a’ and 105c’ with silicon oxynitride layer 105b’ therebetween).

Claims 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Jayanti and further in view of Oh et al. (US Pub. No. 2010/0109065 A1), hereafter referred to as Oh2.

As to claim 36, Oh in view of Jayanti discloses the 3D memory device of claim 5 (paragraphs above).
Oh does not disclose wherein the inter-deck plug comprises at least one of amorphous silicon, polysilicon, or single-crystal silicon. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the epitaxial inter-deck plug of Oh as taught by Oh2 since using silicon as the semiconductor material will allow for the memory structure to be made in a well-known and reliable manner. 

As to claim 38, Oh discloses the 3D memory device of claim 21 (paragraphs above). 
Oh does not disclose wherein the inter-deck plug comprises single crystal silicon. 
	Nonetheless, Oh2 discloses wherein an inter-deck plug comprises single crystal silicon ([0126], [0128] and [0069] teaches that the semiconductor material of the channel is silicon).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the epitaxial inter-deck plug of Oh as taught by Oh2 since single crystal silicon provides improved semiconducting properties. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, 21-23, 27-29, 31, 33-34, 36, 38 and 40-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/30/2022